Citation Nr: 0018240	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  95-32 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from February 1954 to 
November 1957 and from November 1960 to December 1961.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in December 1997.  The appeal is from an 
October 1994 decision by the Huntington, West Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 1997, a hearing was held before the undersigned, who 
is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1. Service connection for a psychiatric disorder and 
asbestosis was last denied by an unappealed rating 
decision of the RO in September 1992, essentially on the 
basis that there was no evidence of a nexus between such 
disorders and service. 

2. Evidence submitted subsequent to the RO's September 1992 
decision was not previously of record, bears directly and 
substantially on the matters under consideration, and must 
be considered to fairly adjudicate the claims of service 
connection for a psychiatric disorder and asbestosis.

3. The record reflects a current diagnosis of a psychiatric 
disorder, findings of psychiatric impairment during 
service, and competent evidence of a relationship between 
the findings in service and the current psychiatric 
disorder.
4. Major depression is shown to have had its onset during 
active duty.

5. The record reflects evidence of a current respiratory 
disorder, evidence of exposure to asbestos during service, 
and competent evidence suggesting a relationship between 
the current respiratory disorder and the exposure to 
asbestos during service.


CONCLUSIONS OF LAW

1. Evidence submitted subsequent to a September 1992 rating 
decision denying service connection for a psychiatric 
disorder and asbestosis is new and material, and those 
claims may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).

2. Major depression was incurred during active duty.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 
U.S.C.A. § 3.303 (1999).

3. The claim for service connection for asbestosis is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In evaluating the appellant's current petition to reopen his 
claims for service connection for a psychiatric disorder and 
asbestosis, the Board considers all evidence submitted by the 
appellant or obtained on his behalf since the last final 
denial to determine whether this claims may be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  Service connection for a psychiatric disorder 
and asbestosis was last denied by the RO in September 1992.  
The rating board noted that there was no basis for relating 
the veteran's diagnosed psychiatric disorder to service.  
Furthermore, there was no objective evidence of a respiratory 
disorder, including asbestosis.  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied only if new and material evidence is 
submitted by or on behalf of the appellant.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

To determine whether new and material evidence has been 
presented, the Court, in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), outlined a three-step process for reopening 
claims under the Federal Circuit's holding in Hodge, supra:  
First, VA must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a).  If the newly 
presented evidence is not "new," the claim to reopen fails 
on that basis and no further analysis of the evidence is 
required.  Similarly, if "new" evidence is not "material," 
in the sense that it does not bear directly and substantially 
upon the specific matter under consideration and, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim, the claim to reopen fails on 
that basis and the inquiry ends.  38 C.F.R. § 3.156 (1999).  
Second, if new and material evidence has been presented, 
immediately upon reopening, VA must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  See also Winters v. West, 12 Vet. App. 203 
(1999).  Third, if the claim is well grounded, VA may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  Winters, supra. 

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the specific matter under 
consideration, the claim to reopen fails on that basis and 
the inquiry ends.  See Evans, at 286.

After careful review of the evidence of record, the 
undersigned concludes that new and material evidence has been 
submitted to reopen both the claim of service connection for 
a psychiatric disorder and the claim of service connection 
for asbestosis.  

Psychiatric Disorder

Previous denials of service connection for a psychiatric 
disorder were essentially on the basis that there was no 
nexus between such disability and service.

Evidence received in support of the current petition to 
reopen the claim includes a private hospitalization report 
covering the period from July 20th to the 25th, 1992, the 
appellant's testimony at hearings before a Hearing Officer in 
March 1995 and before the undersigned Member of the Board in 
July 1997, statements and examination reports from private 
physicians dated in May 1995 and September 1997, and the 
report of a VA examination in February 1999.

The above listed evidence is new in that it was not 
previously.  Moreover, the evidence is material since it 
provides a diagnosis of a current psychiatric disorder, 
specifically chronic depression, and indicates that the 
diagnosis of a personality disorder during service was in 
error and that the findings reported therein were 
representative of the onset of the appellant's chronic 
depression.  

During hospitalization in July 1992, major affective disorder 
was diagnosed.  In a statement dated in May 1995, a private 
physician indicated that the appellant had been a patient for 
the past twelve years and had suffered from anxiety and 
depression throughout that time period.  In a subsequent 
private examination report dated in May 1995, a private 
examiner reported a diagnosis of major depressive disorder, 
recurrent, severe, without psychotic features.  These reports 
clearly establish the presence of a psychiatric disability.

In September 1997, after a thorough discussion of the 
appellant's medical history, a private psychiatrist provided 
the following:

The patient [the appellant] was 
unfortunately discharged with a 
personality disorder of a Schizoid 
Personality and therefore discharged with 
a diagnosis that is compatible with 
'unsuitability.'

Upon reviewing considerable medical data 
and upon evaluation of the patient I 
consider that this was [an] incorrect 
diagnosis and the man was suffering from 
Major Depression for which he should have 
been appropriately medically retired from 
the United States Navy.  Schizoid 
personality does not preclude a Major 
Depression and the early signs of a 
schizoid personality are compatible with 
a Major Depression.  Therefore, there is 
no question that he was suffering Major 
Depression at the time of discharge.  
Even though he had responded to treatment 
to some extent with antidepressant 
medication this does not and should not 
correctly make the diagnosis of 
depression nonexistent.  The items that 
are noted from the Navy's own records 
clearly are the signs of symptoms that 
are compatible with Major Depression.  
The patient also in the course of my 
evaluation underwent certain 
psychological testing including the Beck 
Depression Inventory which he scored a 
score compatible with very severe 
depression.  He also clinically in the 
course of my evaluation was diagnosed 
with Chronic Major Depression.

My diagnostic impression is this man 
suffers from Chronic Depression, 
prognosis good with treatment.  The 
patient's diagnosis from the time of his 
initial depressive episode with suicide 
features (noted in the United States Navy 
documents occurring in November 1961) was 
his first depressive episode and he has 
suffered from depression since that time.

On VA psychiatric examination in February 1999, the diagnosis 
was major affective illness, depression, recurrent.  The 
examiner further commented that if there is clear evidence 
that his first psychiatric breakdown happened while he was in 
the service in 1961, and he was treated at Norfolk, Virginia 
hospital, I feel that his recurrent major depression should 
be regarded as service-connected.

The evidence above establishes a clear current diagnosis of 
major depression and that the disorder was first manifested 
in service.  All the elements needed to establish service 
connection, i.e., current disability, disease or injury in 
service, and nexus of current disability to the disease or 
injury in service, are shown.  Accordingly, service 
connection for major depression is warranted.

Asbestosis

The specified basis for the prior denial of service 
connection for asbestosis was the absence of a clear 
diagnosis of asbestosis and of a nexus between such 
disability and the appellant's service.  

Evidence received in support of the current petition to 
reopen the claim for service connection for asbestosis 
includes a Department of Labor black lung examination report 
dated in January 1994, the appellant's testimony at hearings 
before a Hearing Officer in March 1995 and before the 
undersigned Member of the Board in July 1997, a private 
examination report dated in January 1995 and VA examination 
reports dated in May 1995 and August 1999.  This evidence is 
new in that it was not previously considered.  Furthermore, 
it is material since it provides diagnoses of current 
respiratory disorders including asbestosis, and indicates 
that the appellant's only exposure to asbestos was in 
service.

On Department of Labor black lung examination in January 
1994, it was concluded after chest x-rays and pulmonary 
function studies that the appellant did not suffer from 
pneumoconiosis (black lung disease); however, it was further 
indicated that he did have mild obstructive ventilatory 
insufficiency.

On private examination in January 1995, the examiner opined 
that the appellant has asbestosis with a mild degree of 
pulmonary function impairment.  It was noted that pulmonary 
function studies and chest x-rays revealed a minimal 
obstructive ventilatory impairment and irregular opacities, 
particularly on the left with bilateral pleural plaques.  On 
VA examination in May 1995, the diagnoses included chronic 
obstructive pulmonary disease and a history of exposure to 
asbestos.  X-ray examination revealed findings of irregular 
densities in the left lung based considered to be 
representative of chronic disease.  There was a further 
notation of parenchymal scarring, rule out active disease due 
to left pneumonitis.

At his hearings in March 1995 and in July 1997, the appellant 
testified that he was exposed to asbestos working in boiler 
rooms during service.  He indicated that he was involved in 
the refurbishing of a ship, during which he was again exposed 
to asbestos.  He stated that he was told by several 
physicians that his lung disorder was asbestosis.  He further 
noted that he had not been exposed to asbestos since his 
active duty.

On VA examination in August 1999, the following significant 
diagnoses were noted:  Chronic obstructive pulmonary disease, 
history of exposure to asbestos while he was in the service, 
history of exposure to coal while working in the coal mines 
and history of chronic smoking for more than 20 years.  The 
examiner then commented: 
... to make the definite diagnosis of 
asbestosis, chest x-ray and pulmonary 
function tests are nondiagnostic tests 
that cannot differentiate between 
asbestosis, black lung disease and 
chronic obstructive pulmonary disease 
from smoking.  To definitely rule in or 
rule out asbestosis, I need a 
specialist's opinion by the 
pulmonologist.  

The evidence summarized above is new and material, and serves 
to reopen the claim of service connection for asbestosis.  A 
current respiratory disability is shown, and there is 
competent evidence suggesting that it is asbestosis.  By 
virtue of the appellant's testimony, his only exposure to 
asbestos was in service.  Accordingly, the claim for service 
connection for asbestosis is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1996), aff'd per curiam 78 F.3d 604 (Fed. Cir. 
1996) (table).


ORDER

Service connection for major depression is granted.

The claim for service connection for asbestosis is reopened 
and is well grounded; to that extent the appeal is granted.


REMAND

Since the claim of service connection for asbestosis is well 
grounded, VA has a duty to assist the appellant in the 
development of the claim.  The Board finds that additional 
development of medical evidence is needed to ensure proper 
adjudication of this claim.  As noted above, the VA examiner 
in February 1999 indicated that both chest x-ray and 
pulmonary function studies are nondiagnostic.  However, 
review of the medical evidence suggests that chest x-rays and 
pulmonary function studies were the bases for the pulmonary 
diagnoses of record.  There is no indication that the 
appellant underwent examination by a specialist to determine 
whether or not he has asbestosis.  The Board further notes 
that in February 1999 the VA examiner indicated that he 
scheduled the appellant for an examination by a pulmonary 
specialist, but that the appellant failed to report for such 
examination.  Nevertheless, there is no documentation in the 
record that the appellant was informed of the examination.  

Accordingly, the case is REMANDED for the following:
The appellant should be scheduled for a 
VA examination by a pulmonary specialist 
to determine whether or not he has a 
respiratory disability attributable to 
asbestos exposure during service.  
Documentation of the notification to the 
appellant of the examination should be 
associated with the claims folder.  The 
appellant should also be notified of the 
consequences of any failure to report for 
the scheduled examination.  All indicated 
tests should be accomplished.  The claims 
folder must be available to the examiner 
for review in conjunction with the 
examination.  The examination report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  The examiner's attention 
is directed to the various respiratory 
diagnoses of record, including chronic 
obstructive pulmonary disease, 
asbestosis, history of exposure to coal 
and history of smoking for more than 20 
years.  Attention is further directed to 
the January 1995 findings of bilateral 
pleural plaques and mild obstructive 
ventilatory impairment by Dr. Graziano.  
The examiner should provide a specific 
opinion regarding the presence or absence 
of asbestosis and give detailed rationale 
for the opinion.  

Upon completion of the above development the RO should again 
adjudicate the  claim of service connection for asbestosis.  
If it remains denied, the appellant and his representative 
should be provided an appropriate Supplemental Statement of 
the Case and given the opportunity to respond.  Thereafter, 
the case should be returned to the Board, if in order.  The 
appellant need take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 



